Citation Nr: 1804405	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO. 08-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

2. Entitlement to a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy. 

3. Entitlement to a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy. 

4. Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5. Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

6. Entitlement to a disability rating in excess of 0 percent for cataracts.




ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.

A disability rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

A disability rating in excess of 20 percent for right upper extremity peripheral neuropathy is denied.

A disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

A disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus has not been manifested by the requirement of regulation of activities. 

2. The Veteran's right upper extremity peripheral neuropathy has been manifested by mild incomplete paralysis. 

3. The Veteran's left upper extremity peripheral neuropathy has been manifested by mild incomplete paralysis. 

4. The Veteran's right lower extremity peripheral neuropathy has been manifested by mild incomplete paralysis. 



5. The Veteran's left lower extremity peripheral neuropathy has been manifested by mild incomplete paralysis. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2017).

2. The criteria for a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8512 (2017).

3. The criteria for a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8512 (2017).

4. The criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

5. The criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from May 6, 1971, to June 30, 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in San Diego, California on behalf of the RO in Denver, Colorado.

In August 2011, the Veteran presented testimony at a Board hearing, chaired by a Veterans Law Judge who is no longer employed by the Board. In February 2016, he was notified that he could attend another hearing to be conducted by the Veterans Law Judge who would decide his claim. He elected to attend another hearing. In August 2016, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO. The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of both hearings is associated with the claims file. 38 C.F.R. § 3.103 (2017).

In September 2012 and July 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The issue of entitlement to a disability rating in excess of 0 percent for cataracts is addressed in the remand section below.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 

In a December 2004 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial disability rating of 20 percent under Diagnostic Code 7913, effective March 12, 2004. The current appeal arises from a claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus that was received at the RO on September 11, 2006.

Under Diagnostic Code 7913, diabetes mellitus is rated at 100 percent where it requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

A rating of 60 percent is available where diabetes requires one or more daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A rating of 40 percent is available where diabetes requires one or more daily injection of insulin, restricted diet, and regulation of activities.

A rating of 20 percent is available where diabetes requires one or more daily injection of insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A rating of 10 percent is available where diabetes is manageable by restricted diet only. 

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The report of a November 2006 VA diabetes examination reveals the Veteran's complaint that he has 1 attack of hypoglycemia per month, and when he gets these, he just takes some candy and he recovers almost immediately. His diet was the American Diabetic Association (ADA) diet. He reported visiting his doctor every 2 months and checking his blood glucose himself. The prior week, readings ranged between 75 and 207, which the examiner commented was not extremely we1l-controled. The Veteran was employed as a counselor and did not miss any work as a result of his diabetes. He had no history of being on insulin. He was on oral medication and was "reasonably" well-controlled. The Veteran stated that the diabetes did not affect his usual occupation, but it affected his lifestyle from a point of view of watching his food.

The report of an April 2009 VA diabetes examination reveals the Veteran's denial of any history of ketoacidosis. He reported having hypoglycemic reactions about once a month. He reported no episodes of coma or hospitalization. He was not at that time following any form of clearly restricted diet. He had never been on insulin therapy. His activities were not restricted to control his blood sugar. His usual occupation was not impacted by his diabetes, though he stated that, when he has informed potential employers that he has diabetes, he has not gotten the job.

The report of a November 2012 VA diabetes examination reveals the Veteran's report that he had not been treated with insulin since 2004. He reported checking his blood sugar about twice per day. His blood glucose ranges from 120-130 in the mornings, and 80-100 at night. He reported that Metformin was discontinued in 2012. He was taking Janumet twice daily. He reported no episodes of ketoacidosis. He reported 160 blood sugars about once per week, with symptoms of blurred vision. He self-treats with oral intake of whatever food he has available. He reported no hospitalization for diabetes since service. He reported attending routine diabetic care visits twice per year. He reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month. He had no specific dietary restrictions, but he tried to keep to an ADA diet. There were no activity restrictions. He reported that he tries to go to a gym about once per month. There were no limitations to activities of daily life.  There was no specific occupational effect. When asked whether the Veteran requires regulation of activities as part of medical management of diabetes mellitus, the examiner indicated "No." He reported no progressive unintentional weight loss attributable to diabetes mellitus and no progressive loss of strength attributable to diabetes mellitus. 

The report of a March 2015 VA diabetes examination reveals that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus. He reported visiting a diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions. Diabetes had no impact on the ability to work. There were no changes in weight due to diabetes mellitus. 

After a review of all of the evidence, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted. 

A review of VA outpatient records reveals that insulin was prescribed in December 2013. Prior to December 2013, the medical evidence consistently showed that the Veteran had not required insulin. While the 20 percent rating allows either insulin or oral hypoglycemic agent, the 40 percent rating specifies insulin. 

Moreover, for the entire period, the medical evidence has consistently shown that the Veteran's diabetes mellitus was not manifested by the necessity of regulation of activities for control. The Veteran has not asserted that he has been advised by a healthcare provided to restrict or regulate his activities. He testified at the Board hearing that he could not recall a doctor ever advising him to watch his activities. Regulation of activities is required for the 40 percent rating. Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913. Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)). As the medical evidence does not substantiate this element of the 40 percent rating, the Board finds that the criteria for a 40 percent rating have not been met. 

Moreover, the United States Court of Appeals for Veterans Claims (Veterans Court) held in Camacho, supra, that, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating. Citing Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001); Heuer v. Brown, 7 Vet. App. 379, 385 (1995); Malone v. Gober, 10 Vet. App. 539 (1997). The Veterans Court explained that, given the clearly conjunctive structure of the language used in specifying the criteria for a 40 percent disability rating under Diagnostic Code 7913, 38 C.F.R. § 4.21 (it is not expected that all cases will show all criteria) has no application. The Veterans Court further reasoned that, if taking insulin and having a restricted diet were sufficient to support a 40 percent disability rating without restriction of activities, then there would be no reason for insulin and restricted diet to be one of the two ways to qualify for a 20 percent disability rating. This would render part of Diagnostic Code 7913 meaningless. Citing Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("Canons of construction... require us to give effect to the clear language of a [regulation] and avoid rendering any portions meaningless or superfluous").

Regarding the complication of erectile dysfunction, there is no compensable disability rating available for this condition with evidence of a penile deformity. See 38 C.F.R. § 4.4.115b, Diagnostic Code 7522. VA's Adjudication Procedure specifically addresses the application of Diagnostic Code 7522 and directs: "Important: The condition is not compensable in the absence of penile deformity." See M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 3, section b. The Veteran has not asserted that there is such a deformity. The April 2009 VA examination reports that his phallus was normal. The Veteran is already in receipt of special monthly compensation for loss of use of a creative organ. Accordingly, no additional compensation is available based on the erectile dysfunction. 

In sum, the Board finds that, during the entire appeal period, the requirement of regulation of activities has not been met. In light of this finding, the Board concludes that a disability rating in excess of 20 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy. 

Entitlement to a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy. 

The current appeal does not arise from a claim or application for benefits, but from an April 23, 2009, VA medical examination which diagnosed peripheral neuropathy and attributed it to the service-connected diabetes mellitus. In a May 2009 rating decision, the RO granted service connection for peripheral neuropathy of the upper extremities with initial disability ratings of 20 percent for each upper extremity under Diagnostic Code 8512, each effective April 23, 2009.

Under Diagnostic Code 8512, paralysis of the lower radicular group (muscles of hands, wrists, and fingers) warrants a rating of 70 percent for the major arm, 60 percent for the minor arm if paralysis is complete, a condition characterized as all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand). 

For incomplete paralysis that is severe, a rating of 50 percent for the major arm, 40 percent for the minor arm, is warranted. For incomplete paralysis that is moderate, a rating of 40 percent for the major arm, 30 percent for the minor arm, is warranted. For incomplete paralysis that is mild, a rating of 20 percent for either arm is warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8512. 

The report of an April 2009 VA diabetes examination reveals the Veteran's complaint of numbness and tingling in both hands. There was beginning to be a diminution in sensation to pain, pinprick, and light touch, at the level of the metacarpophalangeal articulations, which increased in severity to the fingertips. There was no evidence of muscle atrophy or weakness; hand grasp, bilaterally, was excellent. Proprioception was slightly impaired at the level of the metacarpophalangeal articulations, bilaterally. There was no evidence of infection, inflammation, ulceration, abnormal pigmentation, or injuries due to lack of sensation.

The report of a November 2012 VA neuropathy examination reveals the Veteran's complaint of mild paresthesias in the upper extremities. He reported no pain, either constant or intermittent, and no numbness. Muscle strength was 5 out of 5. There was no atrophy. Reflexes were normal. Sensation to light touch was normal. Position sense was normal. Vibration sense was normal. Cold sensation was normal. The examiner concluded that there was no peripheral neuropathy in the upper extremities, and that there was no impact on the Veteran's ability to work. 

The report of a March 2015 VA examination reveals the Veteran's complaint of constant neuropathy in the upper extremities which he characterized as "moderate." However, examination of the upper extremities was described as normal. Motor and sensory examination was within normal limits. Peripheral pulses were normal. 

A September 6, 2016, VA Neurology Note reveals the Veteran's strength was 5/5 in both upper extremities. Sensation was intact to light touch, vibration, temperature, and pinprick, bilaterally. Reflexes were normal, bilaterally. No postural instability was noted. 

After a review of all of the evidence, the Board finds that the criteria for a disability rating in excess of 20 percent is not warranted for either upper extremity. 

While the Veteran has asserted his conditions are "moderate," which is the sole criterion for a rating of 40 percent (major arm), or 30 percent (minor arm), under Diagnostic Code 8512, repeated examinations have produced primarily sensory findings. Indeed, the March 2015 examiner was not willing to even provide a diagnosis of peripheral neuropathy, but assessed a normal examination of the upper extremities. For the entire period on appeal, the Veteran's symptoms have been limited to decreased sensation and perceptions of numbness and tingling, which have been found to have no significant impact on functional areas such as strength, stability, or occupational function. Based on this evidence, the Board finds that the evidence in favor of moderate incomplete paralysis, neuritis, neuralgia, or moderate functional impairment due to symptoms of upper extremity peripheral neuropathy has not attained relative equipoise with the evidence against this level of paralysis/impairment. As there is no more than mild incomplete paralysis in this case, the Board concludes that a disability rating in excess of 20 percent is not warranted for either upper extremity. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

The current appeal does not arise from a claim or application for benefits, but from an April 23, 2009, VA medical examination which diagnosed peripheral neuropathy and attributed it to the service-connected diabetes mellitus. In a May 2009 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities with initial disability ratings of 10 percent for each lower extremity under Diagnostic Code 8521, each effective April 23, 2009.

Under Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal) warrants a 40 percent rating if paralysis is complete, a condition characterized as foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 

For incomplete paralysis that is severe, a 30 percent rating is warranted. For incomplete paralysis that is moderate, a 20 percent rating is warranted. For incomplete paralysis that is mild, a 10 percent rating is warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The report of an April 2009 VA diabetes examination reveals the Veteran's report of numbness and tingling in both feet. There was beginning to be a diminution of sensation to pain, pinprick, and light touch just below the tibial tubercle, bilaterally, which increased in severity to the tips of the toes. Proprioception was slightly diminished and vibration sense was slightly diminished at the level of the medial malleoli, bilaterally. There was no evidence of infection, inflammation, ulceration, abnormal pigmentation, or injuries due to lack of sensation.

The report of a November 2012 VA neuropathy examination reveals the Veteran's complaint of mild paresthesias in the lower extremities, and mild numbness. He reported no pain, either constant or intermittent. Muscle strength was 5 out of 5. There was no atrophy. Reflexes were normal. Sensation to light touch was normal at the knees and thighs, but was decreased at the ankles and feet. Position sense was normal. Vibration sense was normal. Cold sensation was decreased in the lower extremities. The examiner noted loss of hair and shiny skin at the feet and lower legs. The examiner concluded that the Veteran had "mild" neuropathy in the lower extremities, and that there was no impact on the ability to work. 

The report of a March 2015 VA examination reveals the Veteran's complaint of constant "moderate" neuropathy in the lower extremities. Examination of the lower extremities was described as normal. Motor and sensory examination was within normal limits. Peripheral pulses were normal. 

A September 6, 2016, VA Neurology Note reveals the Veteran's strength was 5/5 in both lower extremities. Sensation was intact to light touch, vibration sense, temperature sense, and pinprick, bilaterally. Reflexes were normal, bilaterally. No postural instability was noted. 

After a review of all of the evidence, the Board finds that the criteria for a disability rating in excess of 10 percent is not warranted for either lower extremity. 

While the Veteran has asserted his conditions are moderate," which is the sole criterion for a rating of 20 percent under Diagnostic Code 8521, repeated examinations have produced primarily sensory findings. The Veteran's symptoms have been limited to decreased sensation and perceptions of numbness and tingling, with some trophic changes in the ankles and feet, but without significant impact on functional areas such as strength, postural stability, or occupational function. The Board finds the assessment of the November 2012 examiner that the conditions were no more than mild in severity to be persuasive. Based on this evidence, the Board finds that the evidence in favor of moderate incomplete paralysis, neuritis, neuralgia, or moderate functional impairment due to symptoms of lower extremity peripheral neuropathy has not attained relative equipoise with the evidence against this level of impairment. As there is no more than mild incomplete paralysis in this case, the Board concludes that a disability rating in excess of 10 percent is not warranted for either lower extremity. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Other Matters

The Veteran's representative has requested that, if higher ratings cannot be granted, the claims should be remanded to the RO, citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.); Olson v. Principi, 3 Vet. App. 480, 482 (1992); (see VBMS record 11/03/2015).  

The Board notes that, an examination does not become outdated after any arbitrary amount of time. The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). A remand for a new examination should be based upon a finding that there is an indication in the record that condition has changed. Conversely, if there is no affirmative indication that the condition has changed, then the case should be decided based upon the available evidence and a finding that there is no indication that the condition has changed since the last examination.

In this case, the most recent examination addressing the Veteran's diabetes and peripheral neuropathy is in March 2015. However, VA outpatient notes are as recent as October 2017, and these contain findings pertinent to the rating schedule. The Veteran's representative has not described the nature of the claimed worsening in a way that would lead to the reasonable conclusion that the current examinations and other medical evidence is inadequate to evaluate these claims. The Board has also given due consideration to the Veteran's description of his symptoms in his August 2016 hearing testimony. Indeed, the Veteran testified that his diabetes mellitus did not require regulation of activities for treatment of symptoms. The Board finds that there is not persuasive evidence of a significant worsening in diabetes symptoms or peripheral neuropathy that would necessitate a new examination. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

Entitlement to a disability rating in excess of 0 percent for cataracts.

The grant of service connection is specific to cataracts, which were first noted in an April 2009 VA examination report. The current rating is assigned under Diagnostic Code 6027-6080. Hyphenated Diagnostic Codes are used when a rating under one code requires the use of an additional code to identify the basis for the evaluation assigned. The additional Diagnostic Code is shown after the hyphen. Diagnostic Code 6027 is the code addressing cataracts. However, that code simply directs the rating specialist to rate the disability on the basis of visual impairment, i.e., impaired visual acuity or impaired visual field. 

The report of a November 2012 VA neuropathy examination reveals that, while there was no significant impairment of acuity, the visual fields were contracted in each eye, and this was found to be due to diabetes. Visual field defects are rated on the basis of the Goldmann perimeter chart or equivalent simulated methods. 38 C.F.R. § 4.77. The November 2012 VA examiner noted that no prior Goldmann fields were found in the claims file or prior records for comparison. Unfortunately, the examiner did not complete the section of the examination report which describes the visual fields and no Goldmann chart was included. It is unclear whether a Goldmann chart was even completed. These findings are necessary to rate the claim under Diagnostic Code 6080. 

The Board has reviewed the April 2009 rating decision to determine on what basis the RO assigned the initial rating and chose Diagnostic Code 6080. Notably, the April 2009 VA examination on which the grant of service connection was based found the Veteran's visual fields to be full. The rating decision simply states: "The evaluation for impairment of field of vision is based on the above objective testing." However, the only findings from the VA examination that are reported in the decision are findings for visual acuity. 

The Veteran's representative has specifically asked for a rating of 30 percent under Diagnostic Code 6080 on the basis of homonymous hemianopsia. In the alternative, the representative has asked that the claim be remanded to the RO for a new examination (VBMS record 11/03/2015). While the medical evidence does not reveal a finding of homonymous hemianopsia, the Board finds that, in light of the evidence of impairment of visual fields, where was not adequately evaluated, and in light of the more than 4 years which have elapsed since the most recent VA examination, with indications of worsening since that examination, a remand for a new VA examination is necessary. 

Accordingly, the claim is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Schedule an appropriate VA examination to determine the manifestations and severity of the Veteran's service-connected cataracts. The relevant documents in the claims file should be made available to the VA examiner.

In conducting the examination, the examiner should provide findings for visual field impairment, including a Goldmann chart or equivalent findings compliant with 38 C.F.R. § 4.77. The examiner should also comment on whether a finding of homonymous hemianopsia is substantiated as set out under Diagnostic Code 6080.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the rating claim.  See 38 C.F.R. § 3.655 (2017). 

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 
Department of Veterans Affairs


